UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7265



LEE CLARKE,

                                            Petitioner - Appellant,

          versus


THE SHERIFF OF THE CITY OF ARLINGTON COUNTY,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-1093-AM)


Submitted:    December 16, 1999         Decided:    December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Lee Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lee Clarke seeks to appeal the district court’s order dismiss-

ing without prejudice his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny Clarke’s motion for appointment of counsel, deny a cer-

tificate of appealability, and dismiss the appeal on the reasoning

of the district court.      See Clarke v. Sheriff of the City of

Arlington County, No. CA-99-1093-AM (E.D. Va. July 29, 1999).*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 27, 1999, the district court’s records show that it was
entered on the docket sheet on July 29, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2